DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 1, wherein “said cryostat comprising: an arc-shaped sub section: cryostat, two concentrically arranged corrugated steel pipes which form a ring-shaped intermediate space there between: a vacuum insulation is provided within said intermediate space: said cryostat having, within an internal volume of said cryostat that is within an inner one of said two concentrically arranged corrugated steel pipes, a superconductive cable that is fixed to be stationary at the ends of the cryostat” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 1 and 16, the recitation “the arc-shaped sub section of said cryostat movable, along a second transverse axis, transverse to said first longitudinal axis, between a first position at ambient temperature and a second contracted position on cooling down of the same” is a new matter. There is no support in the applicant’s original disclosure that define the longitudinal path of the cryostat.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "cryostat" in line 3 renders the claim indefinite. It is unclear how it relates to the previously sited “cryostat” in line 1 and 2. The limitation should read as –said cryostat—or should be canceled. 
Claim 16 recites the limitation "a support" in line 4 renders the claim indefinite. It is unclear how it relates with the previously sited “a support” in line 20 of claim 1. 
Claim 16 recites the limitation "the pivot axes" in line 12. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16 are rejected alternatively under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alleaume (US Patent No. 3,583,352) in view of Laskaris (US 4,526,015).
In regard to claim 1, Alleaume discloses a combination cryostat (1) and apparatus (2): said cryostat comprising: an arc-shaped sub section (see the annotated figure below); said cryostat (tank 1) made of corrugated steel pipe, heat-insulated and having an internal volume (See at least the cylindrical tank 32 or spherical tank 1 as shown in fig. 6 and 7; col. 1, lines 8-50; col. 5, lines 55-75); 
the cryostat (1) having a first longitudinal axis passing through and extending longitudinally through a center point within said corrugated steel pipe (since the cryostat could be a cylinder or a sphere shape, any of the x, y, z-axis of the spherical cryostat 1, as shown in fig. 7, can be considered as a first longitudinal axis and/or axis 33 of cylindrical tank 32 as shown in fig. 6 can be considered as a first longitudinal axis), 
the arc-shaped sub section of said cryostat movable (since the entire cryostat [1] is movable, the arc-shaped sub section/surface of cryostat 1 also movable, see col. 2, lines 32-35), along a second transverse axis, transverse to said first longitudinal axis (Any of x, y, z-axis of the cryostat that transverse the longitudinal axis can be considered as a second transverse axis), between a first position at ambient temperature and a second contracted position on cooling down of the same (see fig. 1-13; col. 2, lines 31-51, col. 5, lines 26-51)]. In this case, the first position is the position of the cryostat before filling, and the second position is the position of the cryostat after the filling of the cryostat with cold cryogen [(which in this case moved to a different position because of the thermal contraction and expansion).
and wherein said apparatus (2) is configured to support and guide said arc-shaped sub section of said cryostat (support 4 supports the whole cryostat including the arc-shaped sub section/surface) along said second transverse axis, perpendicularly to said first longitudinal axis when said cryostat moves between said first and second positions (see the annotated figure below; see also fig. 1-13, see at least fig. 5, 8 wherein the apparatus 2 & support 4 guide and supports in direction perpendicular relative to the longitudinal axis of said cryostat),
said apparatus comprising:
a support (4) that surrounds and supports said arc-shaped sub section (see the annotated figure below) of the cryostat (1), said support movable essentially parallel to the longitudinal axis of the cryostat (See at least fig. 4, 5; col. 6, line 46 to col. 7, line 21;--Support 4 surrounds and supports arc section of the cryostat 1 move essentially parallel to the longitudinal axis), and
at least one stationary rail (24, 25 of fig. 4; 24’, 25’ of fig. 5) which extends perpendicular to said first longitudinal axis of the cryostat and parallel to said second transverse axis, said support (4) slidable along said rail (support 4 is movable via wheels [22, 23] on the rail (24, 25, 24’, 25’);
wherein the rail (24, 25) and support (4) are arranged to movably support arc-shaped sub section of said cryostat (1) between said first and second positions sliding said support along said stationary rail (see at least fig. 4, 5).
Alleaume discloses a combination cryostat and support apparatus, wherein the cryostat comprises a heat-insulated cryostat tank made of corrugated steel pipe and having an internal 
Laskaris discloses a cryogenic support system for supporting and restraining a cold mass assembly, wherein the system comprises a combination cryostat (10/12) and a cryostat support, wherein the cryostat (12) comprises two concentrically arranged corrugated pipes (28) which form a ring-shaped intermediate space there between (See fig. 1, 4) and a vacuum insulation is provided within said intermediate space, within an internal volume of said cryostat a superconductive cable (superconducting coil 24) that is fixed to be stationary in the cryostat (see Laskaris Abstract; col. 5, line 33 to col. 6, lines 17; fig. 1, 4, 6). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the support system of Alleaume by anchoring the cryostat support for other similar cryostat (e.g., cryostats similar to Laskaris) as a simple substitution for the same purpose of providing support, for example during shipping and installation, as a means to control movement of the cryostat so as to control the force directed against the cryostat.

    PNG
    media_image1.png
    421
    378
    media_image1.png
    Greyscale



In regard to claim 16, Alleaume teaches the combination cryostat (1) and apparatus (2) as claimed in claim 1, wherein said apparatus further comprises:
a support (4) that surrounds and supports said arc-shaped sub section of the cryostat, said support having a plurality of arms (7, 8, 9, 31) pivotably (@ pivot point 11, 12, 13, 14) attached to one another and fixedly connected on one side to said support (4) and on another side to a wall, floor or ceiling (16), the pivot axes (5) of said arms being parallel to said longitudinal axis of the cryostat [e.g., y-axis of the cryostat] (see at least fig. 1, 2, 5, 9, 10, 12 and 13); and
wherein the pivotably connected arms (7, 8, 9, 31) and attached support (4) are arranged to movably support said arc-shaped sub section of said cryostat (1) between said first and second positions (see above) by said arms pivoting relative to one another longitudinally extending 


Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (in view of Laskaris US 4,526,015).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763